The Court orders that a special panel shall be convened in accordance with MCR 7.215(d) to resolve the conflict between this case and Ousley v McLaren, 264 Mich App 486 (2004).
The Court further orders that part III of the opinion released on January 31, 2006, which addresses the retroactive application of Waltz v Wyse, 469 Mich 642 (2004), is vacated. MCR 7.215(J)(5).
Appellants may file a supplemental brief within 21 days of the Clerk’s certification of this order. Appellee may file a supplemental brief within 21 days of service of appellant’s brief. Nine copies must be filed with the Clerk of the Court.